Order entered August 30, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00197-CV

                       IN THE INTEREST OF V.I.P.M., A CHILD


                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-02616

                                        ORDER

       We DENY appellant’s August 30, 2019 “Emergency Motion to Correct Errors and to

Modify the Order of August 29, 2019.”


                                                  /s/   LANA MYERS
                                                        PRESIDING JUSTICE